DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                       KEITH EUGENE RASKA,
                             Appellant,

                                      v.

                         STATE OF FLORIDA,
                              Appellee.

                              No. 4D19-2968

                          [December 31, 2020]

   Appeal of order denying rule 3.800 motion from the Circuit Court for
the Fifteenth Judicial Circuit, Palm Beach County; Laura Johnson, Judge;
L.T. Case No. 502009CF000393-AXXX-MB.

   Keith Eugene Raska, Live Oak, pro se.

   No appearance required for appellee.

PER CURIAM.

   Affirmed.

MAY, CIKLIN and FORST, JJ., concur.

                          *           *         *

   Not final until disposition of timely filed motion for rehearing.